Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species of Group I, claims 1, 2, 4, 5, 7, 9, and 10 is acknowledged.  The traversal is on the ground(s) that “lack of serious burden on the Examiner” and “any search and examination relating to the subject matter of elected …”, and Applicant requests that the election requirement be withdrawn.  The request is denied because the species are not useable together they are by definition independent inventions.  Once the claims are determined to be directed to mutually patentable inventions and the office requires an election of species, the appropriate traverse is an admission on the record that applicant does not find the claimed species are patentable, one over the other.  Having not done so the reasons presented are not relevant.  Applicant is not entitled to examination of multiple independent inventions in one application.
Therefore, claims 3, 6, and 8 have been withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 5, the phrase “the perforation” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Australian Publication No. AU 2019101302 to Lu et al. (hereinafter Lu’302).  Lu'302 discloses a dehumidification bag (1) capable of being placed in multiple forms, the dehumidification bag comprising a bag body and a moisture absorbing medium placed in the bag body.  The surface of the bag body is provided with a gas permeable zone (3), the rest is a sealing zone except for the gas permeable zone, and the moisture absorbing medium absorbs moisture in air through the gas permeable zone, and the bottom (4) of the bag body is provided with an expanding portion.
As to claim 2, Lu'302 discloses the gas permeable zone is covered with a gas permeable material (3).

Claim(s) 1, 2, 4, 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Australian Publication No. AU 2019100382 to Lu et al. (hereinafter Lu’382).  Lu'382 discloses a dehumidification bag (1) capable of being placed in multiple forms, the dehumidification bag comprising a bag body (1) and a moisture absorbing medium placed in the bag body.  The surface of the bag body is provided with a gas permeable zone (2), the rest is a sealing zone (3) except for the gas permeable zone, and the moisture absorbing medium absorbs moisture in air through the gas permeable zone, and the bottom (4) of the bag body is provided with an expanding portion.
As to claim 2, Lu'382 discloses the gas permeable zone is covered with a gas permeable material (2).
As to claims 4-5, see Fig. 4.
As to claim 7, see Fig. 7.
As to claims 9-10, Lu'382 further discloses a protective layer is provided (see page 3 of the specification), the protective layer being disposed on the surface of the gas permeable zone, and the protective layer is heat-sealed to the surface of the gas permeable zone as claimed.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Japanese Bibliographic Data No. JP2009018226 to Yasuhiro (hereinafter Yasuhiro).  Yasuhiro discloses a dehumidification bag (20) capable of being placed in multiple forms, the dehumidification bag comprising a bag body (20) and a moisture absorbing medium placed in the bag body.  The surface of the bag body is provided with a gas permeable zone (21, 22), the rest is a sealing zone except for the gas permeable zone, and the moisture absorbing medium absorbs moisture in air through the gas permeable zone, and the bottom of the bag body is provided with an expanding portion (Figs. 2-3).
As to claim 2, Yasuhiro discloses the gas permeable zone is covered with a gas permeable material (22).
As to claim 9, Yasuhiro further discloses a protective layer (23) being disposed on the surface of the gas permeable zone.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The UK Patent Application No. GB 2161093A to Muramoto et al. (hereinafter Muramoto'093).  Muramoto'093 discloses a dehumidification bag (51; Figs. 3-8) capable of being placed in multiple forms, the dehumidification bag comprising a bag body (51) and a moisture absorbing medium placed in the bag body.  The surface of the bag body is provided with a gas permeable zone (7), the rest is a sealing zone (1-3) except for the gas permeable zone, and the moisture absorbing medium (8) absorbs moisture in air through the gas permeable zone, and the bottom (3) of the bag body is provided with an expanding portion.
As to claim 2, Muramoto'093 discloses the gas permeable zone is covered with a gas permeable material (7).
As to claim 9, Muramoto'093 further discloses a protective layer (5) being disposed on the surface of the gas permeable zone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro or Muramoto'093 in view of The Japanese Publication No. JP 09239229 to Ezaki.  Yasuhiro or Muramoto'093 discloses the dehumidification bag as above having most of the limitations of the claims except for the top of the bag body is provided with a perforation for hanging the bag body as claimed.  Ezaki teaches a dehumidification bag (Figs. 1-5) comprising a bag body having a perforation (7) for hanging the bag body and the perforation disposed at one side or the middle of the top of the bag body.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Ezaki to modify the dehumidification bag of Yasuhiro or Muramoto'093 so the bag body is constructed to include a perforation and the perforation disposed at one side or the middle of the top of the bag body to facilitate hanging the bag body.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro or Muramoto'093 in view of Grieve et al. (7,699,913; hereinafter Grieve'913).  Yasuhiro or Muramoto'093 discloses the dehumidification bag as above having most of the limitations of the claims except for the bag body is provided with a hanging rope.  Grieve'913 teaches a dehumidification bag (16, 18) comprising a bag body having a cloth loop/hanging rope (30) for convenient carrying and handling of the bag body.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Grieve'913 to modify the dehumidification bag of Yasuhiro or Muramoto'093 so the bag body is constructed to include a hanging rope to facilitate carrying and handling of the bag body.
As to claim 10, it appears that each of the dehumidification bag of Yasuhiro and Muramoto'093 discloses the protective layer is heat-sealed to the surface of the gas permeable zone and the periphery of the protective layer is stuck to the sealing zone of the periphery of the gas permeable material as claimed.  To the extent that Yasuhiro or Muramoto'093 fails to disclose the protective layer is heat-sealed to the surface of the gas permeable zone as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dehumidification bag of Yasuhiro or Muramoto'093 so the bag body is constructed with the protective layer is heat-sealed to the surface of the gas permeable zone as claimed because the selection of the specific method for attaching the protective layer to the gas permeable zone such as by using either the adhesive or heat sealing would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736